DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/16/2021 has been received and entered in to the case. 
Claims 3-5, 7 and 19 have been canceled, claims 10-15 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 6, 8-9, 16-18 and 20-21 have been considered on the merits. All arguments have been fully considered. 
The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103 (maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 16-18 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (US 2006/0198865; IDS ref.) in view of et al. Matheny et al. (US 2014/0100648; of record)
Freyman et al. teach a tissue engineering composition for application to an interior surface of a body lumen including arteries and veins using microcapsules that are made of a plurality of cells or cell aggregates within an inner core material, which is encapsulated within a porous shell (paras. 5-6, 14, 28). Freyman et al. teach that the cells encapsulated include mesenchymal stem cells, bone marrow mononuclear cells, endothelial progenitor cells, etc. (para. 15 and 74) and the use of vascular endothelial cells for the microcapsules (p.9, claim 23). 

Regarding the new limitation directed to the cell numbers in the core being 25-5000 (claim 1), Freyman et al. do not particularly disclose the number of cells in the microcapsules. However, since the size of the microcapsules taught by Freyman et al. is in the range of a single cell dimension (5-20 microns) up to 1000 microns (para. 16), one skilled in the art would consider the cells enclosed in the microcapsules with up to 1000 microns would contain the cell number overlapping with the claimed range. Furthermore, the size of microcapsules claimed (i.e. claim 2) is 100-2000 microns, which overlaps with the size of microcapsules taught by Freyman et al. Thus, it would be obvious to a person skilled in the art that the microcapsules of Freyman et al. would contain cells in the range overlapping with the claimed range.
Regarding the limitation directed to the core and the shell are independently made, it is submitted that this limitation is a product-by-process limitation. Since the process step does not provide any structure to the claimed product, this limitation does not provide any patentable weight to the claimed product. Nevertheless, the microcapsules of Freyman et al. as discussed above contain an inner core and an outer shell that are prepared independently using different materials since the inner cores containing multiple cells or cell aggregates are formed first and then the capsules (i.e. outer shell) are formed around cores (see para. 36), and thus, the microcapsules of Freyman et al. would meet the limitation. 

Thus, it would have been obvious to a person skilled in the art to use a tubular solid support taught by Matheny et al. to attach the microcapsules of Freyman et al. to the inner layer or lumen of the tubular support in order to form a vascular graft or an artificial blood vessel taught by Matheny et al. with a reasonable expectation of success.
Regarding the limitation directed to the medical adhesive use for attaching the biological constructs comprising microcapsules to the solid support or the tubular biological construct has an outer wall attached to the inner wall of the tubular solid support by the medical adhesive, Freyman et al. teach the use of mucoadhesives on the outer surfaces of the microcapsules (paras. 46 and 48; p.9, claims 20-21). Freyman et al. teach that the encapsulation structure (i.e. shell) can consist of or comprise one or more adhesive species that promote attachment to cells and other components found in lumen walls (e.g. by providing them separately within the encapsulation structure of by linking them to other materials in the encapsulation structure) (para. 46). This teaching 
Freyman et al. teach that mucoadhesives commonly have free carboxylic acid or other anionic groups, and specific examples of mucoadhesives include acrylic acid polymers and copolymers such as carbomer, carbopol, or polycarbophil (para. 48), and these adhesives are known medical adhesives.
Regarding claim 2, Freyman et al. in view of Matheny et al. teach the tubular support structure of the vascular graft as discussed above. Freyman et al. teach the diameter of microcapsules being 10-1000 micron (para. 16; p.9, claim 8) and the cells are mammalian cells (para. 50) which includes those listed in the claim.
Regarding claim 16 directed to the culturing step, the claim is interpreted as an artificial blood vessel. This is because the product of claim 16 is disclosed as product-by-process claim, and the culturing step does not provide any particular structural limitation to the claimed product, and thus, any artificial blood vessel would meet the limitation. Furthermore, the term “blood vessel” is considered as an intended purpose, which does not provide any structural limitation other than tubular constructs. Thus, the vascular prosthesis of Freyman et al. in view of Matheny et al. would meet the limitation.
Regarding claim 17-18, the term “implant” is considered as an intended purpose but does not particularly provide structure to the claim, and thus, the vascular prosthesis of Freyman et al. in view of Matheny et al. meet the limitation. 
Regarding claim 20, the term “model” does not provide any structure to the claimed product, and thus, the claim is interpreted as a blood vessel having a linear 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 8-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (supra) in view of Matheny et al. (supra) as applied to claims 1-2, 6, 8-9, 16-18 and 20 above, and further in view of Kumar et al. (2014, Artificial Cells, Nanomedicine, and Biotechnology), Petrie (2014, Int. J. Dental Res.) and Rath et al. (2016, Int. J. Dental Res.).
Regarding the medical adhesive being octyl 2-cyanoacrylate (claim 8) or alpha-cyanoacrylate (claim 9), Freyman et al. do teach the species of acrylic acid polymers and copolymers such as carbomer, carbopol (poly(acrylic acids), see para. 58) or polycarbophil (para. 48). Since Kumar et al. teach that nonspecific bioadhesive polymers such as polyacrylic acid and cyanoacrylates have the ability to bind with both the cell surfaces and the mucosal layer (p. 274, Introduction), one skilled in the art would recognize that polyacrylic acid and cyanoacrylates are art-recognized alternatives each other. Thus, it would have been obvious to a person skilled in the art to use It is well known in the art that cyanoacrylates taught by Kumar et al. in the vascular prosthesis of Freyman et al. in view of Matheny et al.
It is extremely well known in the art that cyanoacrylates used in surgical applications include octyl-2-cyanoacrylate, a.k.a. Dermabond, according to Petrie (see 
It would have been obvious to a person skilled in the art to use octyl 2-cyanoacrylate (alpha cyanoacrylate) as an alternative to the polyacrylic acid (acrylic acid polymer) for Freyman et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (supra) in view of Matheny et al. (supra) as applied to claims 1-2, 6, 8-9, 16-18 and 20 above, and further in view of Shin et al. (US 2012/0253456) as evidenced by Tsuji et al. (2014, World J. Stem Cells)
Regarding claim 21 directed to the cell being an adipose-derived mesenchymal stem cell, while Freyman et al. teach mesenchymal stem cells (MSCs), however, it does not teach adipose-derived MSCs. 
Shin et al. teach that an artificial blood vessel is engineered by seeding stem cells onto the inner membrane of a tube-type artificial blood vessel and the stem cells can be mesenchymal stem cells or adipose-derived stem cells (abstract; para. 53; Example 2). It is extremely well known in the art that adipose-derived stem cells are MSCs (see Tsuji et al.; Abstract).
It would have been obvious to a person skilled in the art to use adipose-derived stem cells (i.e. adipose-derived mesenchymal stem cells) of Shin et al. for the artificial 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 8-9, 16-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 15/780,301 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘301 application disclose subject matter substantially similar to those disclosed in the instant claims. The claims of the ‘301 application disclose an artificial tissue progenitor comprising a solid support and microcapsules attached to the solid support, and the microcapsule comprises a cell and a biocompatible material encapsulating the cell, and the microcapsule comprises a cell, a core, and a shell, and the cell types as claimed in the instant application (see claims 
Thus, the claims of the ‘301 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Response to Amendment/Argument
The declaration under 37 CFR 1.132 filed 11/16/2021 is insufficient to overcome the rejection of claims 1-2, 6, 8-9, 16-18 and 20-21 based upon Freyman in view of Matheny as set forth in the last Office action.
It is understood that the instant declaration (Declaration 3) by Dr. Zuo is in attempt to address the issues raised by the Examiner in the previous OA with regard to the type of cells and the materials for the shell (i.e. polylysine and alginate). The Examiner stated in the previous OA that the showing of the declarations 1 and 2 was limited to mesenchymal stem cell and polylysine whereas the claimed invention was 
The Declaration 3 discussed that iPSCs and ESCs have stronger proliferation, differentiation and paracrine ability than mesenchymal stem cells, and thus, applicant can reasonably speculate that iPSCs and ESCs can realize the similar biological effect to that of mesenchymal stem cells (p. 4, 1st full para.). The declaration further discussed the material of the shell such that in terms of biocompatibility and degradability, alginate is as suitable as polylysine for the shell material of microcapsules of the present application (p.5, 1st full para.).
This statement is a mere conclusion that is not supported by factual evidence. The previous declarations provided evidence supporting unexpected results by presenting experimental evidence using mesenchymal stem cells and bio-blocks prepared using polylysine. However, in the declaration 3, there is no factual evidence rather it was based on speculation. 
MPEP§2145 states “[r]ebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative 
Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Clarification is required. 2005). MPEP§716.02(d) states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 
	Based on the above discussion, the instant declaration is not sufficient to provide unexpected results for the entire scope of the claimed invention. As indicated in the previous OA, the claimed invention is unexpected only for adipose-derived mesenchymal stem cells for a cell in the artificial tissue progenitor and polylysine as a shell material of the product. Applicant is advised to (1) amend the claims accordingly for the expedition of the prosecution or (2) provide factual evidence showing that other cell types and other shell materials as claimed would also produce unexpected results.

	In the response to the claim rejection under 35 USC §103, applicant discussed the instant declaration and alleged that the claimed artificial blood vessels can have mesenchymal stem cells, iPSCs or ESCs; or alginate as a shell. This discussion is not directed to the teachings of the cited references in the 103 rejection but an argument for the alleged unexpected results. The Examiner’s position has been provided with regard to the unexpected results above.
	Applicant further asserted that the size of the microcapsules taught by Freyman cannot directly or indirected deduce the number of cells encapsulated with the microcapsules of Freyman, especially given the carrier medium that is also included in the microcapsules of Freyman, and Freyman does not teach the number in the range of 

Regarding the response to the double patenting rejection, the double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAEYOON KIM/Primary Examiner, Art Unit 1632